DETAILED ACTION
Application 16/604930, “METHOD FOR PRODUCING LITHIUM METAL NEGATIVE ELECTRODE STRUCTURE AND LITHIUM METAL NEGATIVE ELECTRODE STRUCTURE”, is the national stage entry of a PCT application filed on 9/6/18 and claims priority from a foreign application filed on 10/27/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 12/30/20.  

Official Notice
In order to improve the conciseness, this Office action may include instances wherein the examiner has relied on Official Notice of facts not in the record, asserting that certain limitations in one or more dependent claim are old, common knowledge or well-known expedients in the art without presenting documentary evidence in support of the assertion.  The facts relied on are intended only to fill gaps which might exist in the evidentiary showing to support the ground of rejection applied to the one or more dependent claim.  See MPEP 2144.03 for more information regarding USPTO policy on Official Notice.
Each reliance on Official Notice is marked in the body of this Office Action by the tag “[OFFICAL NOTICE]” so as to create a clear record as to which elements or limitations of the invention are addressed utilizing Official Notice. Additionally, a basis 

Applicant may challenge any assertion of Official Notice. To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  
In the event that applicant adequately traverses the assertion of Official Notice, the examiner is required to provide documentary evidence in the next Office action if the rejection is to be maintained.  If the examiner adds a reference in the next Office action after applicant’s rebuttal, and the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding, and it does not result in a new issue or constitute a new ground of rejection, the Office action may be made final. If no amendments are made to the claims, the examiner must not rely on any other teachings in the reference if the rejection is made final.
It is noted that Nakashima (US 2014/0227582), applied in the rejection of claim 3, suggests punching as a conventional form of cutting in the battery manufacturing art known that the time of invention.
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse 

	
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  It is noted that the subject matter of Figures 1 and 2 is described as conventional prior art, possessing problems which are solved by inventive techniques of applicant’s specification.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 12-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4, 12 and 14, the phrases “extending vertically” and “in a vertical direction” are unclear.  The claims as worded do not set forth a proper coordinate axis so as to ascertain the vertical direction.  Moreover, the specification also does not set forth a coordinate axis in the Figures so as to establish a vertical direction.  The specification describes Figure 1 as including a “vertical cross-sectional view”, but even this does not clarify the direction which corresponds to “vertical”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2016/0294015).
Regarding claim 12, Tanaka teaches an electrode structure comprising: a current collector (“current collector”, paragraph [0032]); a tab extending vertically from the current collector (Figure 6B item 3; “non-applied part… is used as a tab”, paragrpah 
Although Tanaka illustrates the electrode structure including an insulating tape as a positive electrode structure including positive electrode active material, Tanaka further teaches that the electrode structure may be a negative electrode structure (paragraph [0075]) including lithium metal as the active material (paragraph [0041).  Thus, Tanaka teaches the electrode structure being a lithium metal negative electrode structure, as claimed.  


Regarding claim 13, Tanaka remains as applied to claim 12.  Tanaka further teaches wherein the tab is integrally formed with the current collector (paragraph [0033, 0036]) .

Regarding claim 14, Tanaka remains as applied to claim 12.  Tanaka further teaches wherein the insulating layer or the insulating tape is formed to cover an end of the lithium metal layer and an end of the tab (see Figure 6B where insulation layer is disposed where the end of the active material layer 2 [e.g. lithium metal layer] meets the end of the tab 3 defined by the non-applied portion).

Regarding claim 18, Tanaka remains as applied to claim 12.  Tanaka further teaches the lithium metal negative electrode structure according to claim 12 as a subcomponent of a secondary battery (see abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2016/0294015).
Regarding claim 1, Tanaka teaches a method for producing an electrode structure comprising the steps of: 
(a) forming an electrode active material layer on a portion of one side or both sides of a current collector (paragraph [0050], Figure 4; see also paragraph [0052]), 
wherein a non-coated portion of the current collector, on which a tab will be formed (a passive, non-structural limitation), is included on one side of the current collector (paragraph [0051], item 3 at Figure 6B), and wherein a stepped part is present between the non-coated portion of the current collector and the coated portion of the lithium metal layer (sees Figures 2 and 11 which illustrate a tapered stepped part. Note that the step part may be tapered or perpendicular as described in paragraph [0051]); 

(c) cutting the result of step (b) into a unit electrode to produce the electrode structure (“cutting”, paragraph [0051]).

Tanaka further teaches that although the illustrated embodiment describes producing a positive electrode comprising the protective layer 40, the scope of the invention includes applying the protective layer 40 onto a negative electrode side instead of the positive electrode side (paragraph [0075]).  Tanaka further teaches that the electrode active material applied to the negative electrode may be lithium metal (paragraph [0041]).  Thus, Tanaka teaches the method used to produce a lithium metal negative electrode structure, as claimed.  

Claim 1 further requires that the cutting action of step (c) is a “punching” action, which is not explicitly taught by Tanaka.  However, Tanaka does teach cutting a large strip (Figure 6A with dashed grid pattern) into a plurality of rectangular electrodes such as in Figure 6B (paragraph [0051]).  A person having ordinary skill in the art at the time of invention would have understood punching to be a conventional technology to facilitate the cutting [OFFICAL NOTICE]; therefore, the punching step is obvious over the express disclosure of cutting the electrode strip in Tanaka.    

Regarding claim 2, Tanaka remains as applied to claim 1.  Tanaka further teaches or suggests wherein the method further comprises forming the tab by punching the non-coated portion of the current collector simultaneously with step (c) (the cutting described in paragraph [0051] describes cutting the non-coated portion as the unit electrode is produced.  The “punching” action is obvious in view of Tanaka as described in the rejection of claim 1).

Regarding claim 4, Tanaka remains as applied to claim 1.  Tanaka does not expressly teach wherein the stepped part is a portion having a width of 2 mm to 5 mm in a vertical direction with reference to a boundary between the non-coated portion of the current collector and the coated portion where the lithium metal layer is formed.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IVA).  In this case, the requirement that the stepped part is a portion having a width of 2 mm to 5 mm in a vertical direction does not fundamentally change the invention from that described in claim 1, thus the recitation of scale in claim 5 is found to be non-critical.  Accordingly, claim 5 is found to be obvious over Tanaka.    

Regarding claim 9, Tanaka remains as applied to claim 1.  Tanaka further teaches wherein the current collector is copper, copper alloy, stainless steel, aluminum, or nickel (paragraph [0043]).

Regarding claim 15-16, Tanaka remains as applied to claim 12.  Tanaka does not expressly teach wherein a width of the insulating layer or the insulating tape is 2 mm to 5 mm in a vertical direction with reference to a boundary between the lithium metal layer and the tab, or wherein a width of the insulating layer or the insulating tape is equal to a width of the tab.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IVA).  In this case, neither the the requirement that a width of the insulating layer or the insulating tape is 2 mm to 5 mm in a vertical direction, nor the requirement that a width of the insulating layer or the insulating tape is equal to a width of the tab, fundamentally change the invention from that described in claim 12, thus the recitation of scale in claims 15 and 16 are found to be non-critical.  Accordingly, claim 15 and 16 are found to remain obvious over Tanaka.    


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka (US 2016/0294015) and Nakashima (US 2014/0227582).
Regarding claim 3, Tanaka remains as applied to claim 1.  Tanaka does not expressly teach wherein the method further comprises (d) forming the tab by punching the non-coated portion of the current collector after step (c).

It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the method of Tanaka to include include a first punching step (c) of punching a coated electrode to form a general electrode structure and at least one subsequent punching step (d) of punching the noncoated portion of the tab for the benefit of improving control over the cutting/punching process in order to produce a better electrode as taught by Nakashima.


Claims 5-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka (US 2016/0294015) and Lee (KR 10-2016-0091732; citations taken from KIPO English translation).
Regarding claim 5, Tanaka remains as applied to claim 1.  
Tanaka teaches the covering for the stepped part being an insulating tape (item 40, paragraph [0048]), for at least the benefit of preventing short circuit (paragraph [0036]).  However, Tanaka does not appear to teach wherein the covering the stepped part includes a coating of cured photocurable material, and the photocurable material is an ultraviolet curable material cured by irradiation with ultraviolet rays.

It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Tanaka by utilizing and curing a UV curable material in order to provide the protective cover for the stepped part as taught by Lee for the same benefit of protecting the stepped part and/or preventing short circuit.  Such a modification merely requires the simple substitution of one known element (tape type protective layer) for another (UV curable resin type protective layer) to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.

Regarding claims 6 and 7, Tanaka and Lee remain as applied to claim 5.  As to the UV photocurable material of claim 5, Tanaka further teaches wherein the oligomer is at least one selected from the group consisting of epoxy-based, urethane-based, acrylate-based, silicone-based, hydroxyl-based and acrylic acid derivatives, and the low molecular weight polymer is at least one selected from the group consisting of an unsaturated polyester-based material and a polyacrylate-based material (pages 4-5; e.g. “trimethylolpropane triacylate… tripropylene glycol diacrylate… urethane acrylate”, 
Lee does not expressly teach wherein the ultraviolet curable material is an oligomer or a low molecular weight polymer having a viscosity of 10 cps to 100 cps which is then cured by irradiating ultraviolet rays.  However, viscosity is a materials property which is present whether recited in the prior art or not.  Since the UV curable materials of Lee are the same as or similar to those claimed, the same viscosity lying within the claimed range would be expected.  
It is noted that trimethylolpropane triacylate (recited at Lee claim 5) appears to be the same or substantially the same as the UV curable resin “ethoxylated trimethylolpropane triacrylate” which is described in applicant’s specification (published paragraph [0095]) to have a cps value of 60.  This is the only specific example of a UV curable resin disclosed to have a cps within the claimed range of 10 to 100 cps included in applicant’s specification.    
Additionally, it is noted that tripropylene glycol diacrylate (recited at Lee claim 5) is known to have a viscosity of 15 cps.  For supporting evidence of materials properties, see Graunke (US 2018/0371270) at paragraph [0125].

Regarding claims 8 and 17, Tanaka and Lee remain as applied to claims 1 and 12, respectively.  As previously described, Tanaka taches a negative electrode including a protective layer, while Lee further teaches that such a protective layer may be formed of a photocurable material.

Tanaka does further teach that “it is preferable that the thickness be 10 [Symbol font/0x6D]m or greater” for the benefit securing sufficient insulation property while also reducing overall electrode thickness (paragraph [0051]).
Further, in the battery art, Lee teaches that a protective layer may be configured to have a thickness of as low as 0.1 microns [adjacent the active material] or 1 micron [adjacent the current collector], with the minimum desirable thickness limited so as to secure sufficient insulation property (page 4, paragraphs 8-10; page 7 first 3 paragraphs; note that “#” in Lee machine translation represents “[Symbol font/0x6D]m”).
Thus, the range suggested by the prior art is found to overlap the claimed range at least at 1 [Symbol font/0x6D]m. Moreover, the thickness of the protective layer is found to be an obvious to optimize result-effective variable, optimizable to balance insulating property with overall device bulk.  Accordingly, the claimed range is found to be obvious over the combination of Tanaka and Lee.


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka (US 2016/0294015) and Popovici (US 2017/0256767).
Regarding claims 10 and 11, Tanaka remains as applied to claim 1.  
Tanaka does not expressly teach that the lithium metal layer is pressed onto a current collector so as to have a thickness of 20 to 100 microns.

It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Tanaka by producing the negative electrode formed by pressing lithium metal onto a current collector so as to provide a 25 micron thick lithium metal layer as taught by Popovici for the benefit of providing a lithium metal layer for the negative electrode known to be desirable or at least suitable for the production of a desirable battery as taught by Popovici.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Fan (US 2016/0149269) –electrode manufacturing processes
Sekiya (US 2016/0351900) –battery tab configurations
Matsura (US 2017/033330) –battery insulating film
Graunke (US 2018/0371270) –UV curable compositions
Lim (USP 10103385) –battery tab configurations

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723